DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 06/13/22 with respect to the rejection(s) of claim(s) 1,6,11,17-18,20-21 and 23-24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chuang (Pub No 20180323918) and Guo (Pub No 20150223254).

Regarding claim 1, 
 	Applicant argues Applicant respectfully submits that the bitmap taught by Xue is composed of N bits, which may be 8 bits (N=8) or 16 bits (N=16). Namely, Xue does not teach or suggest a bitmap consisting of 4 bits of Applicant’s claimed feature i). Furthermore, unlike the applicant’s claimed invention, the bitmap taught by Xue is nothing to do with a TRS (tracking reference signal) and a resource element shift value K for the TRS.
 	However the examiner relies on newly cited prior art Guo (Pub No 20150223254) to teach using 4-bit bitmaps.

Any other arguments presented are based directly on the above arguments. Therefore, they are fully addressed as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 11, 17-18, 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (Pub No 20180323918) and Guo (Pub No 20150223254).

Regarding claim 1,
 	Chuang in view of Guo teaches a method of transmitting a tracking reference signal (TRS) by a base station to a user equipment, the method comprising: 
 	transmitting, by the base station, a radio resource control (RRC) signal including (interpreted as TRS may be located at two of CSI-RS symbols, see para [0054]. Also see receive a CSI-RS through a radio resource control (RRC) connection via the communication link, see para [0084]) information on a resource element shift value K for mapping the TRS to a frequency domain resource, where K is an integer number equal to or greater than 0; (interpreted as TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 in 12 subcarriers. The other REs in the CSI-RS symbols not being occupied by TRS may be allocated for acquisition or data. Referring to FIG. 2, when TRS is located at two CSI-RS symbols, the TRS with 6 REs/port/PRB may be allocated as those shown in FIG. 2, see para [0055]. Also see frequency domain para [0026]).
 	transmitting, by the base station, the TRS mapped to the frequency domain resource to the user equipment, and (interpreted as processor 1312 may receive from apparatus 1320, via transceiver 1316, a reference signal via a communication link between apparatus 1310 and apparatus 1320. The reference signal may contain resource configuration with respect to TRS configuration, see para [0075]. Also see The parameter S.sub.f denotes a TRS subcarrier spacing in a frequency domain, see para [0026]).
 	However Chuang does not teach wherein the resource element shift value K is represented as a bitmap consisting of bits, and
 	wherein a single bit is set to 1 in the bitmap consisting of 4 bits for the resource element shift value K.
 	
  	Guo teaches wherein the resource element shift value K is represented as a bitmap consisting of 4 bits, and wherein a single bit is set to 1 in the bitmap consisting of 4 bits for the resource element shift value K (interpreted as location indexes in the 1 port configuration are 0, 1, 2, 3, 4 and 5, respectively representing that the CRS frequency shifts are 0-5, and are indicated using 6-bit bitmap sequence signaling, with each bit corresponding to one CRS frequency shift index resource. The location indexes in the 2 port configuration and 4 port configuration are 0, 1 and 2, respectively representing that the CRS frequency shifts are 0-2, and are indicated using 3 bit bitmap sequence signaling, with each bit corresponding to one CRS frequency shift index resource, see para [0195])
 	It would have been obvious to one of ordinary skill in the art to combine the resource element shift taught by Chuang with the resource element shift bitmaps taught by Guo since it is known in the art to use bitmaps as a concise way for signaling information. 
 	However they do not teach bitmap consisting of 4 bits.
 	Guo embodiment B teaches bitmap consisting of 4 bits (interpreted as the high layer signaling consists of two 4-bit bitmap sequences, see para [0165]).
 	It would have been obvious to one of ordinary skill in the art to combine the 6-bit bitmap taught by Chuang in view of Guo with the 4-bit bitmap taught by Guo embodiment B since it would have been a simple substitution of one known element for another to signal different amounts of information based on the configuration of the system. 

Regarding claim 6 and 11,
 	Chuang in view of Guo teaches a method of receiving a tracking reference signal (TRS) by a user equipment from a base station, the method comprising:
 	A transceiver; (see transceiver para [0007])
 	A controller configured to control the transceiver to receive, from the base station, a radio resource control (RRC) signal including (interpreted as TRS may be located at two of CSI-RS symbols, see para [0054]. Also see receive a CSI-RS through a radio resource control (RRC) connection via the communication link, see para [0084]. Also see para [0072]) information on a resource element shift value K for mapping the TRS to a frequency domain resource, where K is an integer number equal to or greater than 0; and (interpreted as TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 in 12 subcarriers. The other REs in the CSI-RS symbols not being occupied by TRS may be allocated for acquisition or data. Referring to FIG. 2, when TRS is located at two CSI-RS symbols, the TRS with 6 REs/port/PRB may be allocated as those shown in FIG. 2, see para [0055]. Also see frequency domain para [0026]).
 	receiving, by the base station, the TRS mapped to the frequency domain resource based on the information on the resource element shift value K, and (interpreted as processor 1312 may receive from apparatus 1320, via transceiver 1316, a reference signal via a communication link between apparatus 1310 and apparatus 1320. The reference signal may contain resource configuration with respect to TRS configuration, see para [0075]. Also see The parameter S.sub.f denotes a TRS subcarrier spacing in a frequency domain, see para [0026]).
 	However Chuang does not teach wherein the resource element shift value K is represented as a bitmap consisting of bits, and
 	wherein a single bit is set to 1 in the bitmap consisting of 4 bits for the resource element shift value K.
 	
  	Guo teaches wherein the resource element shift value K is represented as a bitmap consisting of 4 bits, and wherein a single bit is set to 1 in the bitmap consisting of 4 bits for the resource element shift value K (interpreted as location indexes in the 1 port configuration are 0, 1, 2, 3, 4 and 5, respectively representing that the CRS frequency shifts are 0-5, and are indicated using 6-bit bitmap sequence signaling, with each bit corresponding to one CRS frequency shift index resource. The location indexes in the 2 port configuration and 4 port configuration are 0, 1 and 2, respectively representing that the CRS frequency shifts are 0-2, and are indicated using 3 bit bitmap sequence signaling, with each bit corresponding to one CRS frequency shift index resource, see para [0195])
 	It would have been obvious to one of ordinary skill in the art to combine the resource element shift taught by Chuang with the resource element shift bitmaps taught by Guo since it is known in the art to use bitmaps as a concise way for signaling information. 
 	However they do not teach bitmap consisting of 4 bits.
 	Guo embodiment B teaches bitmap consisting of 4 bits (interpreted as the high layer signaling consists of two 4-bit bitmap sequences, see para [0165]).
 	It would have been obvious to one of ordinary skill in the art to combine the 6-bit bitmap taught by Chuang in view of Guo with the 4-bit bitmap taught by Guo embodiment B since it would have been a simple substitution of one known element for another to signal different amounts of information based on the configuration of the system. 


Regarding claim 17 and 20 and 23,
 	Chuang in view of Guo teaches the method of claim 1, wherein the TRS is mapped to a resource indicated by one of the subcarrier indexes K, K+4, and K+8 on a frequency domain. (interpreted as TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 in 12 subcarriers. The other REs in the CSI-RS symbols not being occupied by TRS may be allocated for acquisition or data. Referring to FIG. 2, when TRS is located at two CSI-RS symbols, the TRS with 6 REs/port/PRB may be allocated as those shown in FIG. 2, see Chuang para [0055]).

Regarding claim 18 and 21 and 24,
               Chuang in view of Guo teaches the method of claim 1, wherein the TRS is transmitted in resources for a channel state information — reference signal (CSI-RS) resource set, (interpreted as TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 in 12 subcarriers. The other REs in the CSI-RS symbols not being occupied by TRS may be allocated for acquisition or data. Referring to FIG. 2, when TRS is located at two CSI-RS symbols, the TRS with 6 REs/port/PRB may be allocated as those shown in FIG. 2, see Chuang para [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461